Citation Nr: 0603852
Decision Date: 02/09/06	Archive Date: 04/11/06
DOCKET NO. 02-02 914 	                       DATE FEB 09 2006


On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina

THE ISSUES

1. Entitlement to an initial compensable disability rating for a residual scar of the right shoulder.

2. Entitlement to an initial compensable disability rating for a residual scar of the left shoulder.

3. Entitlement to service connection for a cervical spine disorder secondary to mechanical low back pain with arthritis.

4. Entitlement to service connection for a thoracic spine disorder secondary to mechanical low back pain with arthritis.

5. Entitlement to a total disability rating, for compensation purposes, based on individual unemployability. (TDIU).



REPRESENTATION

Appellant represented by: Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Joseph Michael Horrigan, Counsel

INTRODUCTION

The veteran's active military service extended from November 1990 to December 1994.

This matter comes before the Board of Veterans' Appeals (Board) from the Department of Veterans Affairs (VA} Regional Office (RO) in Montgomery, Alabama.

In May 2004, a hearing was held before the undersigned Veterans Law Judge, who is the Board member making this decision and who was designated by the Chairman to conduct that hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 2002).

In a December 2004 decision the Board denied service connection for increased ratings for a low back disability and service connection for carpal tunnel syndrome. The issues of entitlement to an initial compensable disability rating for a residual scar of the right shoulder, entitlement to an initial compensable disability rating for a residual scar of the left shoulder, entitlement to service connection for cervical

-2



and thoracic spine disorders and entitlement to a TDIU rating were remanded to the RO for further development. These issues are now before the Board for further appellate consideration.

The issues of entitlement to secondary service connection for cervical and thoracic spine disabilities and the issue of entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1. The veteran has a service connected incisional scar on the right shoulder that is tender, keloidal, 13 centimeters long and 3 centimeters in width.

2. The veteran has a service connected incisional scar on the left shoulder that is tender, keloidal, 7 centimeters long and 1 centimeter in width.

CONCLUSIONS OF LAW

1. The criteria for a 10 percent rating for a right shoulder scar have been met. 38 U.S.C.A. § 1155 (West 2002): 38 C.F.R. § 4.118, Diagnostic Code 7804 (2002).

2. The criteria for a 10 percent rating for a left shoulder scar have been met. 38 U.S.C.A. § 1155 (West 2002): 38 C.F.R. § 4.118, Diagnostic Code 7804 (2002).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106- 475, 114 Stat. 2096 (2000) (VCAA), is codified at 38 U.S.C.A. § 5100, 5102, 5103, 5103A, 5106, 5107,

- 3 



5126 (West 2002). To implement the provisions of the law, VA promulgated regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) and codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).

The Act and implementing regulations essentially eliminate the requirement that a claimant submit evidence of a well- grounded claim, and provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim. It also includes new notification provisions. Specifically, it requires VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim. As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

In Pelegrini y. Principi, 18 Vet. App. 112, 120-1 (2004) the United States Court of Appeals for Veterans Claims (Court) found that a VCAA notice letter consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) (2003) must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; (3) inform the claimant about the information and evidence the claimant is expected to provide; and (4) request or tell the claimant to provide any evidence in the claimant's possession.

In a letter dated in October 2003, the VA informed the appellant of evidence needed to substantiate his current claims. This letter together with information in the statement of the case and supplemental statements of the case told him what the evidence needed to show to prevail on the merits of the issues. The letter informed him of what evidence he was responsible for obtaining and what evidence VA would undertake to obtain. The October 2003 letter also informed him that, in essence, he send copies of any relevant evidence in his possession.

- 4



In Pelegrini the majority also held that the VCAA notice, as required by 38 U.S.C.A. § 5103(a), should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits. In this case, the VCAA notice regarding the appellant's claim was sent to the veteran after the initial rating action currently being appealed. The issues decided below were adjudicated prior to the October 2003 VCAA notice letter. Moreover, the Court has held that the lack of VCAA notice prior to initial adjudication of the claim is adequately remedied by providing such notice thereafter, as was done in this case.

The Board also notes that the record appears to be complete in regard to the issues
.that are the subject of the Board decision below. The veteran has been afforded recent VA examinations that provided clinical findings and/or medical opinions relevant to the adjudication of these issues. Therefore, the Board will now adjudicate these issues based on the evidence currently of record.

The criteria for evaluating scars were amended during the course of this appeal. 67 Fed. Reg. 49,596 (Jul. 31, 2002); 67 Fed. Reg. 58,448-9 (Sept. 16, 2002) (codified at 38 C.F.R. § 4.118).

Because the rating criteria changed during the pendency of the veteran's appeal, the question arises as to which set of rating criteria applies. See Kumar v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) (the rule of Karnas v. Derwinski, 1 Vet. App. 308 (1991), that the version most favorable to the claimant be applied when there has been a change in rating criteria has been overruled to the extent that it conflicts with authority established by the Supreme Court and United States Court of Appeals for the Federal Circuit); see also VAOPGCPREC 7-2003; 69 Fed. Reg. 25179 (2004).

"[C]ongressional enactments and administrative rules will not be construed to have retroactive effect unless their language requires this result." Landgraf v. USI Film Prods., 511 U,S. 244,272 (1994) (quoting Bowen v. Georgetown Univ. Hasp., 488 U.S. 204, 208 (1988)); Dyment v. Principi, 287 F.3d 1377, 1385 (Fed. Cir. 2002), and Bernklau v. Principi, 291 F.3d 795, 804 (Fed. Cir. 2002).

- 5 



The Court has held that the law "precludes an effective date earlier than the effective date of the liberalizing...regulation," but the Board must, nonetheless, still adjudicate whether a claimant "would receive a more favorable outcome, i.e., something more than a denial of benefits, under the prior law and regulation." DeSousa v. Gober, 10 Vet. App. 461, 467 (1997). Accordingly, the Board has the duty to adjudicate the veteran's claim under the old regulation for any period prior to the effective date of the new diagnostic codes, as well as under the new diagnostic code for the period beginning on the effective date of the new provisions. Wanner v, Principi, 17 Vet. App. 4, 9 (2003).	.
In accordance with VAOPGCPREC 7-2003, a liberalizing law will generally be deemed not to have retroactive effects. If the veteran 'Could obtain an increased evaluation under the new rating criteria, the change would have to be deemed liberalizing. As will be discussed below, the Board finds that the new criteria are not liberalizing in this case, and will evaluate the veteran's disability under the old criteria.

Prior to August 30, 2002, a 10 percent evaluation was provided for scars that were superficial, tender, or painful on objective demonstration under 38 C.F .R. § 4.118, Diagnostic Code 7804; or scars that were superficial, poorly nourished with
repeated ulcerations under 38 C.F.R. § 4.118, Diagnostic Code 7803.

Slightly disfiguring scars of the head, face or neck were evaluated as noncompensable, such scars that were moderately disfiguring were evaluated as 10 percent disabling; severely disfiguring scars warranted a 30 percent evaluation and completely disfiguring scars, or scars that were exceptionally disfiguring warranted a 50 percent evaluation. 38 C.F.R. 4.118, Diagnostic Code 7800.

Under the criteria of38 C.F.R. § 4.118, Diagnostic Code 7800, effective August 30, 2002 disfigurement of the head, face, or neck:

With visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features (nose, chin, forehead, eyes (including

-6



eyelids), ears (auricles), cheeks, lips), or; with six or more characteristics of disfigurement 
80

With visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with four or five characteristics of disfigurement 
50

With visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with two or three characteristics of disfigurement
30

With one characteristic of disfigurement 	
10

Note (1): The 8 characteristics of disfigurement, for purposes of evaluation under § 4.118, are: Scar 5 or more inches (13 or more cm.) in length. Scar at least one quarter inch (0.6 cm.) wide at widest part. Surface contour of scar elevated or depressed on palpation. Scar adherent to underlying tissue. Skin hypo-or hyperpigmented in an area exceeding six square inches (39 sq. cm.). Skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.). Underlying soft tissue missing in an area exceeding six square inches (39 sq. cm.). Skin indurated and inflexible in an area exceeding six square inches (39 sq. cm.).

During a VA physical examination conducted in March 2004, the veteran was noted to have incisional scars on his right and left shoulder. The scar on the right shoulder was 13 centimeters long and 3 centimeters in width. The left shoulder scar was 7 centimeters long and 1 centimeter in width. The scars were both described as keloidal and tender to touch. It is true that the scars were described as nonpainful on a subsequent VA examination in April 2005, but since the two examinations findings are in equipoise on whether the shoulder scars are painful, resolution of reasonable doubt must be resolved in favor of the veteran. Therefore, a 10 percent

-7



5evaluation is warranted for each of the veteran's shoulder scars under the criteria of Diagnostic Code 7804 in effect prior to August 30, 2002.

Moreover, the Board notes that while the veteran's shoulder scars both manifest at least two characteristics of disfigurement as defined in the criteria in effect on and after August 30, 2002, those criteria involve only scarring that involves the neck, face, or head, not the shoulders. Since that is the case, and since the scarring is not shown to limit shoulder function, evaluations in excess of 10 percent are not warranted under either the old or the new criteria.

ORDER

A 10 percent rating for a left shoulder scar is granted subject to the law and regulations governing payment of monetary benefits.

A 10 percent rating for a right shoulder scar is granted subject to the law and regulations governing payment of monetary benefits.

REMAND

It is apparent from the record that the veteran receives ongoing care for his serviceconnected disabilities at the VA medical facilities in Birmingham and Montgomery, Alabama. However, very few records documenting treatment at these facilities subsequent to June 2003 are currently in the claims folders. This is significant because records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA  adjudicators during the consideration of a claim, regardless of whether those records are physically on file. See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611,613 (1992). VA is required to obtain these records. See 38 U.S.C.A. § 5103A(b-c) (West 2002); 38 C.F.R. § 3.159(b-c) (2003).

-8


In addition, the Board notes that in its remand of December 2004, the Board instructed the RO to afford the veteran VA examinations of his spine and of his shoulder scars. At the conclusion of the examination the examiner was to express an opinion as to whether the veteran's service connected disabilities rendered him unemployable. The requested examination was conducted in April 2005, but the examiner failed to render an opinion regarding the veteran's unemployability. A remand by the Board confers on an appellantthe right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms. See Stegall v. West, 11 Vet. App. 268, 271 (1998). In Stegall the Court held that "where. . . the remand orders of the Board. . . are not complied with, the Board itself errs in failing to insure compliance." Id.

Accordingly, this case is remanded for the following actions:

1. The RO should obtain copies of all clinical records documenting the veteran's treatment for his service-connected disabilities at the VA Medical centers in Montgomery and Birmingham, Alabama, from June 2003 to the present. All records obtained should be associated with the claims folder.

2. Then, the claims folder should be submitted to the VA physician who conducted the April 2005 VA examination. After a review of the clinical record, the examiner should be requested to either confirm or modify his medical opinions regarding the etiology of the veteran's cervical spine and thoracic spine disabilities.

3. Then, the veteran should be afforded a VA examination of all his service-connected disabilities (to include his cervical spine and thoracic spine disorders if the examiner who conducted the April 2005 examination opines that such were related to either service or a

- 9 



service connected disorder). At the conclusion of the examination, the examiner should render a medical opinion as to whether it is at least as likely as not that the veteran's service connected disorders alone are of such severity as to render the veteran unable to obtain and retain gainful employment.

4. Then, the RO should readjudicate the veteran's claims for service connection for cervical and thoracic spine disabilities and entitlement to a TDIU. If these benefits are denied, the veteran and his representative should be provided a supplemental statement of the case and afforded a reasonable opportunity to respond. The case should then be returned to this Board for further appellate consideration, if otherwise appropriate.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (WestSupp.2005).

WARREN W. RICE, JR. 
Veterans Law Judge, Board of Veterans' Appeals

- 10 




